           Case 1:20-cv-09886-LLS Document 9 Filed 03/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELVIN GENAO,
                           Plaintiff,
                    -against-                                         1:20-CV-9886 (LLS)

POLICE SERVICE AREA 6; FEDERAL                                      ORDER OF DISMISSAL
BUREAU OF INVESTIGATIONS,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       By order dated January 6, 2021, the Court granted Plaintiff 30 days to file an application

for leave to file this action. ECF 1:20-CV-9886, 8. 1 The Court warned Plaintiff that if he failed to

comply within the time allowed, the Court would deny him leave to file this action and dismiss

this action without prejudice. Id. at 2. Plaintiff has failed to file a leave application. The Court

therefore denies Plaintiff leave to file this action and dismisses this action without prejudice.

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.

SO ORDERED.

 Dated:    March 11, 2021
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.



       1
          Plaintiff originally filed his complaint and motion to proceed in forma pauperis (“IFP”)
in the United States District Court for the District of Connecticut. That court transferred this
action here. (ECF 6.) But Plaintiff is barred from filing any civil action in this court IFP without
first obtaining leave to file. See Genao v. Saint Pauls Church, ECF 1:19-CV-2704, 6 (S.D.N.Y.
June 5, 2019). And he did not file a leave application with his complaint and motion to proceed
IFP, as required by that filing bar. See id.
